ORDER
Upon consideration of the Findings of Fact and Conclusions of Law filed in this proceeding by the Honorable Elsbeth Bothe and Respondent’s consent at oral argument before this Court on January 7, 1994 to be placed on Indefinite Suspension, it is this 11th day of January, 1994, by the Court of Appeals of Maryland,
ORDERED that Respondent, Mark Joseph Adams, be, and he is hereby suspended indefinitely from the practice of law, said suspension to commence on Friday, January 14, 1994. It is further
ORDERED, that prior to any reinstatement, Mark Joseph Adams shall pay to the Attorney Grievance Commission of Maryland the sum of ONE THOUSAND FIVE HUNDRED AND FOURTEEN DOLLARS and FIFTY CENTS ($1,514.50) with interest at 10% for which sum judgment is hereby entered in favor of the Attorney Grievance Commission of Maryland, and it is further
ORDERED, that Clerk of this Court shall certify the suspension of the Respondent to the Clerks of all Courts in this State and to the Trustees of the Client Security Trust Fund.